      Case 19-12786-SDM                    Doc 1           Filed 07/12/19 Entered 07/12/19 15:33:59                                      Desc Main
                                                           Document     Page 1 of 75

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DIST. OF MISSISSIPPI

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                               Check if this is an
                                                                        Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/15

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Jimmira                                                Connie
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or          L                                                      L
     passport).                        Middle Name                                            Middle Name

                                       Arterberry                                             Arterberry
     Bring your picture                Last Name                                              Last Name
     identification to your meeting    Sr.
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you                                                                      Connie
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
                                                                                              Dye
     maiden names.
                                       Last Name                                              Last Name



                                                                                              Connie
                                       First Name                                             First Name


                                       Middle Name                                            Middle Name
                                                                                              Dillon
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   0        5       1    7   xxx – xx –                   1         7        6      0
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)



Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
      Case 19-12786-SDM              Doc 1            Filed 07/12/19 Entered 07/12/19 15:33:59                                     Desc Main
                                                      Document     Page 2 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                            Case number (if known)

                                   About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                    I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in        Business name                                                Business name
     the last 8 years
                                   Business name                                                Business name
     Include trade names and
     doing business as names
                                   Business name                                                Business name

                                                –                                                           –
                                   EIN                                                          EIN
                                                –                                                           –
                                   EIN                                                          EIN
5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                   270 Road 1201
                                   Number       Street                                          Number      Street




                                   Plantersville                   MS       38862
                                   City                            State    ZIP Code            City                           State    ZIP Code

                                   Lee
                                   County                                                       County

                                   If your mailing address is different from                    If Debtor 2's mailing address is different
                                   the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                   court will send any notices to you at this                   will send any notices to you at this mailing
                                   mailing address.                                             address.



                                   Number       Street                                          Number      Street


                                   P.O. Box                                                     P.O. Box


                                   City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing          Check one:                                                   Check one:
     this district to file for
     bankruptcy                            Over the last 180 days before filing this                   Over the last 180 days before filing this
                                           petition, I have lived in this district longer              petition, I have lived in this district longer
                                           than in any other district.                                 than in any other district.

                                           I have another reason. Explain.                             I have another reason. Explain.
                                           (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                Chapter 7

                                          Chapter 11

                                          Chapter 12

                                          Chapter 13


Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
      Case 19-12786-SDM               Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                  Desc Main
                                                   Document     Page 3 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                       Case number (if known)

8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                         court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                         pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                         behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                         Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                         By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                         than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                         fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                         Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                  No
     bankruptcy within the
     last 8 years?                       Yes.

                                  District                                                 When                    Case number
                                                                                                  MM / DD / YYYY
                                  District                                                 When                    Case number
                                                                                                  MM / DD / YYYY

                                  District                                                 When                    Case number
                                                                                                  MM / DD / YYYY

10. Are any bankruptcy                   No
    cases pending or being
    filed by a spouse who is             Yes.
    not filing this case with
                                  Debtor                                                               Relationship to you
    you, or by a business
    partner, or by an             District                                                 When                    Case number,
    affiliate?                                                                                    MM / DD / YYYY   if known


                                  Debtor                                                               Relationship to you

                                  District                                                 When                    Case number,
                                                                                                  MM / DD / YYYY   if known

11. Do you rent your                     No.    Go to line 12.
    residence?                           Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                              residence?

                                                     No. Go to line 12.
                                                     Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                     and file it with this bankruptcy petition.




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
      Case 19-12786-SDM                 Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                    Document     Page 4 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                       Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.

 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
      Case 19-12786-SDM                  Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                     Document     Page 5 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                         Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.

Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
      Case 19-12786-SDM               Doc 1         Filed 07/12/19 Entered 07/12/19 15:33:59                              Desc Main
                                                    Document     Page 6 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                       Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
      Case 19-12786-SDM               Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                                   Desc Main
                                                 Document     Page 7 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                       Case number (if known)


 Part 7:      Sign Below
For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                  and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                  or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                  proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                  fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                  connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                  or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                  X                                                           X
                                      Jimmira L Arterberry, Sr., Debtor 1                         Connie L Arterberry, Debtor 2

                                      Executed on 07/11/2019                                      Executed on 07/11/2019
                                                  MM / DD / YYYY                                              MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
      Case 19-12786-SDM               Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                 Desc Main
                                                  Document     Page 8 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                      Case number (if known)

For your attorney, if you are     I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                  relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by     the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need      certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                is incorrect.



                                  X                                                                     Date 07/11/2019
                                      Signature of Attorney for Debtor                                       MM / DD / YYYY


                                      Denvil F. Crowe
                                      Printed name
                                      The Law Office of Denvil F. Crowe
                                      Firm Name
                                      346 North Green St.
                                      Number         Street
                                      P.O. Box 1158




                                      Tupelo                                                    MS              38802
                                      City                                                      State           ZIP Code


                                      Contact phone (662) 844-7949                    Email address Court@denvilcrowe.com


                                      9345
                                      Bar number                                                State




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
         Case 19-12786-SDM                       Doc 1         Filed 07/12/19 Entered 07/12/19 15:33:59                                       Desc Main
                                                               Document     Page 9 of 75

 Fill in this information to identify your case and this filing:
 Debtor 1               Jimmira                  L                        Arterberry, Sr.
                        First Name               Middle Name              Last Name

 Debtor 2            Connie                      L                        Arterberry
 (Spouse, if filing) First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

 Case number
                                                                                                                                    Check if this is an
 (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
3 Bedroom/ 2 Bath Home on 1.5 Acres                      Check all that apply.                               amount of any secured claims on Schedule D:
Located at: 270 Road 1201, Lee                                Single-family home                             Creditors Who Have Claims Secured by Property.
County, Plantersville, MS 38662                               Duplex or multi-unit building     Current value of the           Current value of the
                                                              Condominium or cooperative        entire property?               portion you own?
                                                              Manufactured or mobile home                    $68,660.00                  $68,660.00
Lee
County                                                        Land
                                                              Investment property               Describe the nature of your ownership
                                                              Timeshare                         interest (such as fee simple, tenancy by the
                                                                                                entireties, or a life estate), if known.
                                                              Other 3 Bedroom(s) / 2 Bath(s) Home  on 1 Acre(s)
                                                                                                             Fee Simple
                                                         Who has an interest in the property?
                                                         Check one.
                                                              Debtor 1 only                                       Check if this is community property
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................                $68,660.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 1
        Case 19-12786-SDM                Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                           Desc Main
                                                   Document      Page 10 of 75
Debtor 1         Jimmira L Arterberry, Sr.
Debtor 2         Connie L Arterberry                                                  Case number (if known)


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    GMC                   Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Sierra
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2007
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 229,000                       At least one of the debtors and another             $9,607.50                $9,607.50
Other information:
2007 GMC Sierra (approx. 229,000                   Check if this is community property
miles)                                             (see instructions)

3.2.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Chevrolet             Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Malibu
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2010
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 296,000                       At least one of the debtors and another             $5,377.50                $5,377.50
Other information:
2010 Chevrolet Malibu (approx.                     Check if this is community property
296,000 miles)                                     (see instructions)

3.3.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Hyundai               Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Sonata
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2006
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 165,000                       At least one of the debtors and another             $2,790.00                $2,790.00
Other information:
2006 Hyundai Sonata (approx. 165,000               Check if this is community property
miles)                                             (see instructions)

3.4.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Nissan                Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Altima
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2004                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Approximate mileage: 275,000                       At least one of the debtors and another             $2,610.00                $2,610.00
Other information:
2004 Nissan Altima (approx. 275,000                Check if this is community property
miles)                                             (see instructions)




Official Form 106A/B                                       Schedule A/B: Property                                                    page 2
      Case 19-12786-SDM                        Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                        Desc Main
                                                           Document      Page 11 of 75
Debtor 1         Jimmira L Arterberry, Sr.
Debtor 2         Connie L Arterberry                                                                 Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $20,385.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                             $4,001.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe............
                               Clothing                                                                                                                $400.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
           No
           Yes. Describe............
                               Wedding Bands                                                                                                           $500.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 3
        Case 19-12786-SDM                                    Doc 1            Filed 07/12/19 Entered 07/12/19 15:33:59                                                                    Desc Main
                                                                             Document      Page 12 of 75
Debtor 1          Jimmira L Arterberry, Sr.
Debtor 2          Connie L Arterberry                                                                                                Case number (if known)

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $4,901.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $60.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.        Checking account:                     Bancorp South Checking xxxx6512                                                                                                              $360.00
             17.2.        Checking account:                     Renasant Checking xxxx1772                                                                                                                   $492.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
            No
            Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                           % of ownership:




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 4
      Case 19-12786-SDM                                Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                              Desc Main
                                                                 Document      Page 13 of 75
Debtor 1         Jimmira L Arterberry, Sr.
Debtor 2         Connie L Arterberry                                                               Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:

                                           Retirement account:      PERS                                                                          $8,482.50
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                      page 5
      Case 19-12786-SDM                           Doc 1     Filed 07/12/19 Entered 07/12/19 15:33:59                             Desc Main
                                                           Document      Page 14 of 75
Debtor 1        Jimmira L Arterberry, Sr.
Debtor 2        Connie L Arterberry                                                         Case number (if known)

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: Federal Tax Refund. Amt: $5,000.00                                Federal:             $5,000.00
           about them, including whether
           you already filed the returns                                                                             State:               $5,000.00
                                                    State: State Tax Refund. Amt: $5,000.00
           and the tax years.....................................
                                                                                                                     Local:               $5,000.00
                                                  Local: Earned Income Credit Tax Refund. Amt: $5,000.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:

                                                Guardian Life Term Life Insurance
                                                Policy
                                                No cash value                            Connie Arterberry                                     $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............




Official Form 106A/B                                              Schedule A/B: Property                                                        page 6
        Case 19-12786-SDM                              Doc 1          Filed 07/12/19 Entered 07/12/19 15:33:59                                                     Desc Main
                                                                     Document      Page 15 of 75
Debtor 1         Jimmira L Arterberry, Sr.
Debtor 2         Connie L Arterberry                                                                                 Case number (if known)

35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................    $24,394.50


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
        Case 19-12786-SDM                              Doc 1          Filed 07/12/19 Entered 07/12/19 15:33:59                                                     Desc Main
                                                                     Document      Page 16 of 75
Debtor 1          Jimmira L Arterberry, Sr.
Debtor 2          Connie L Arterberry                                                                                Case number (if known)

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 8
         Case 19-12786-SDM                                 Doc 1           Filed 07/12/19 Entered 07/12/19 15:33:59                                                             Desc Main
                                                                          Document      Page 17 of 75
Debtor 1           Jimmira L Arterberry, Sr.
Debtor 2           Connie L Arterberry                                                                                        Case number (if known)


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $68,660.00

56. Part 2: Total vehicles, line 5                                                                                  $20,385.00

57. Part 3: Total personal and household items, line 15                                                               $4,901.00

58. Part 4: Total financial assets, line 36                                                                         $24,394.50

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $49,680.50              property total                 +          $49,680.50



63. Total of all property on Schedule A/B.                                                                                                                                                  $118,340.50
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 9
      Case 19-12786-SDM               Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59              Desc Main
                                                  Document      Page 18 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                Case number (if known)


6.   Household goods and furnishings (details):

     Stove                                                                                                     $100.00

     Microwave                                                                                                  $50.00

     Refrigerator/Freezer                                                                                      $200.00

     Freezer (Large)                                                                                            $50.00

     Dishwasher                                                                                                 $50.00

     Washing Machine                                                                                           $150.00

     Small Appliances                                                                                           $50.00

     Dryer                                                                                                     $100.00

     Living Room Furniture                                                                                     $800.00

     Bedroom Furniture                                                                                        $1,000.00

     Bike(s)                                                                                                    $40.00

     Pictures and Prints                                                                                        $40.00

     Television(s)                                                                                             $600.00

     DVD Player                                                                                                 $10.00

     Radio                                                                                                      $50.00

     Household Tools                                                                                           $300.00

     Computer                                                                                                   $10.00

     Dining Room Furniture                                                                                      $50.00

     Power Tools                                                                                               $100.00

     Exercise Equipment                                                                                         $50.00

     Lawn Mower                                                                                                $200.00

     Silverware                                                                                                  $1.00




Official Form 106A/B                                   Schedule A/B: Property                                    page 10
      Case 19-12786-SDM                   Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                 Desc Main
                                                     Document      Page 19 of 75

 Fill in this information to identify your case:
 Debtor 1            Jimmira              L                      Arterberry, Sr.
                     First Name           Middle Name            Last Name
 Debtor 2            Connie               L                      Arterberry
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $68,660.00                 $75,000.00          Miss. Code Ann. § 85-3-21
3 Bedroom/ 2 Bath Home on 1.5 Acres                                               100% of fair market
Located at: 270 Road 1201, Lee County,                                            value, up to any
Plantersville, MS 38662                                                           applicable statutory
Line from Schedule A/B: 1.1                                                       limit

Brief description:                                          $9,607.50                  $2,107.50          Miss. Code Ann. § 85-3-1(a)
2007 GMC Sierra (approx. 229,000 miles)                                           100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $155,675?
     (Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
      Case 19-12786-SDM                 Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                          Desc Main
                                                   Document      Page 20 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $5,377.50                $1,977.50          Miss. Code Ann. § 85-3-1(a)
2010 Chevrolet Malibu (approx. 296,000                                       100% of fair market
miles)                                                                       value, up to any
Line from Schedule A/B: 3.2                                                  applicable statutory
                                                                             limit

Brief description:                                      $2,790.00                $2,790.00          Miss. Code Ann. § 85-3-1(a)
2006 Hyundai Sonata (approx. 165,000                                         100% of fair market
miles)                                                                       value, up to any
Line from Schedule A/B: 3.3                                                  applicable statutory
                                                                             limit

Brief description:                                      $2,610.00                $2,610.00          Miss. Code Ann. § 85-3-1(a)
2004 Nissan Altima (approx. 275,000                                          100% of fair market
miles)                                                                       value, up to any
Line from Schedule A/B: 3.4                                                  applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Miss. Code Ann. § 85-3-1(a)
Stove                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Miss. Code Ann. § 85-3-1(a)
Microwave                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Miss. Code Ann. § 85-3-1(a)
Refrigerator/Freezer                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Miss. Code Ann. § 85-3-1(a)
Freezer (Large)                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Miss. Code Ann. § 85-3-1(a)
Dishwasher                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Miss. Code Ann. § 85-3-1(a)
Washing Machine                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
      Case 19-12786-SDM                 Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                          Desc Main
                                                   Document      Page 21 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $50.00                    $50.00           Miss. Code Ann. § 85-3-1(a)
Small Appliances                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00           Miss. Code Ann. § 85-3-1(a)
Living Room Furniture                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                $1,000.00          Miss. Code Ann. § 85-3-1(a)
Bedroom Furniture                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $40.00                    $40.00           Miss. Code Ann. § 85-3-1(a)
Bike(s)                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $40.00                    $40.00           Miss. Code Ann. § 85-3-1(a)
Pictures and Prints                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $600.00                  $600.00           Miss. Code Ann. § 85-3-1(a)
Television(s)                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00           Miss. Code Ann. § 85-3-1(a)
DVD Player                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Miss. Code Ann. § 85-3-1(a)
Radio                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Miss. Code Ann. § 85-3-1(a)
Household Tools                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
       Case 19-12786-SDM                Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                          Desc Main
                                                   Document      Page 22 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $10.00                    $10.00           Miss. Code Ann. § 85-3-1(a)
Computer                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Miss. Code Ann. § 85-3-1(a)
Dining Room Furniture                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Miss. Code Ann. § 85-3-1(a)
Power Tools                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Miss. Code Ann. § 85-3-1(a)
Exercise Equipment                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Miss. Code Ann. § 85-3-1(a)
Lawn Mower                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                     $1.00           Miss. Code Ann. § 85-3-1(a)
Silverware                                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           Miss. Code Ann. § 85-3-1(a)
Clothing                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Miss. Code Ann. § 85-3-1(a)
Wedding Bands                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $60.00                    $60.00           Miss. Code Ann. § 85-3-1(a)
Cash                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
      Case 19-12786-SDM                 Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                          Desc Main
                                                   Document      Page 23 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                    Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $8,482.50                $8,482.50          Miss. Code Ann. § 25-11-129
PERS                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,000.00                $5,000.00          Miss. Code Ann. § 85-3-1(j)
Federal Tax Refund                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,000.00                $5,000.00          Miss. Code Ann. § 85-3-1(j)
State Tax Refund                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,000.00                $5,000.00          Miss. Code Ann. § 85-3-1(i)
Earned Income Credit Tax Refund                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
         Case 19-12786-SDM                   Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                        Document      Page 24 of 75

  Fill in this information to identify your case:
  Debtor 1             Jimmira               L                      Arterberry, Sr.
                       First Name            Middle Name            Last Name

  Debtor 2            Connie                 L                      Arterberry
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                               $7,500.00              $9,607.50
Bancorp South
Creditor's name
                                                 2007 GMC Sierra (approx.
PO Box 2520                                      229,000 miles)
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Tupelo                   MS      38803               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Security Interest-Vehicle
   to a community debt
Date debt was incurred           6/2017          Last 4 digits of account number        0     5    6    3
Debtor to Retain




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                 $7,500.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
        Case 19-12786-SDM                    Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                     Document      Page 25 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                         Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $12,834.00              $68,660.00
Bancorp South Bank
Creditor's name
                                              3 Bedroom/ 2 Bath Home on
PO Box 2520                                   1.5 Acres
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Tupelo                  MS      38803             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Second Mortgage
   to a community debt
Date debt was incurred          08/14/2015    Last 4 digits of account number        7     6    7    9
Debtor to Retain
  2.3                                         Describe the property that
                                              secures the claim:                               $3,400.00              $5,377.50
East Heights Finance
Creditor's name
                                              2010 Chevrolet Malibu
779 E. Main St.                               (approx. 296,000 miles)
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Tupelo                  MS      38804             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred          9/2015        Last 4 digits of account number
Debtor to Retain




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $16,234.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
        Case 19-12786-SDM                   Doc 1     Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                     Document      Page 26 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                         Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                            $45,975.77              $68,660.00
Home Point Financial Corp.
Creditor's name
                                              3 Bedroom/ 2 Bath Home on
Attn: Correspondence Dept.                    1.5 Acres
Number     Street
11511 Luna Rd. Ste. 200
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75234             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage
   to a community debt
Date debt was incurred          8/8/14        Last 4 digits of account number        5     2    2    4
Debtor to Retain




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $45,975.77

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $69,709.77

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3
           Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                  Desc Main
                                                         Document      Page 27 of 75

  Fill in this information to identify your case:
  Debtor 1             Jimmira               L                      Arterberry, Sr.
                       First Name            Middle Name            Last Name

  Debtor 2            Connie                 L                      Arterberry
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                     $0.00                 $0.00             $0.00
Stephanie Cork
Priority Creditor's Name                                   Last 4 digits of account number
Conyers GA                                                 When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
           Case 19-12786-SDM                  Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                   Desc Main
                                                         Document      Page 28 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                              Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $2,964.00
Bancorp South Bank                                          Last 4 digits of account number         0     5    6     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?           06/01/2017
PO Box 2520
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Tupelo                          MS      38803
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unsecured Loan
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $970.00
Bancorpsouth                                                Last 4 digits of account number         2 9 8            6
Nonpriority Creditor's Name
                                                            When was the debt incurred?           10/24/2014
Pob 3370
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Tupelo                          MS      38803
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 29 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.3                                                                                                                                 $1,059.00
Belk/Synchrony Bank                                      Last 4 digits of account number      4 6        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2015
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                   $260.00
Comcast/Xfinity                                          Last 4 digits of account number       7    0    4    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1701 JFK Boulevard
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Philadelphia                  PA      19103
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Cable Service
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 30 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.5                                                                                                                                    $80.00
Dermatology Clinic                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
724 Leigh Dr.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      MS      39705
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes

   4.6                                                                                                                                 Unknown
DirectTV/ATT Verse                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Po Box 5014
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Contract/Lease
Is the claim subject to offset?
     No
     Yes
Sattelite TV Contract




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 31 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.7                                                                                                                               $44,843.00
FedLoan Servicing                                        Last 4 digits of account number      0 0        1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                   $397.00
Gilmore Memorial RMC                                     Last 4 digits of account number       9    2    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1105 Earl Frye Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Amory                         MS      38821
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 32 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.9                                                                                                                                   $376.00
Hughes Net                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Po Box 3475
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Toledo                        OH      43607
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Internet Services
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                   $761.00
JCPenney/Synchrony Bank                                  Last 4 digits of account number       3    8    6    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965064                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Revolving Credit
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 33 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.11                                                                                                                                    $85.00
Kool Smiles                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1090 Northchase Pkwy SE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Ste. 290                                                     Contingent
                                                             Unliquidated
                                                             Disputed
Marietta                      GA      30067
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes

  4.12                                                                                                                                 $1,229.41
NMMC                                                     Last 4 digits of account number       4    4    9    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2240
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38804
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes
xxxx2104




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 34 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.13                                                                                                                                   $558.00
North MS Allergy & Asthma Ctr.                           Last 4 digits of account number       8    0    5    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 14000
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Belfast                       ME      04915
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                    $70.00
North MS Medical Clinics                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
103 Park Gate Dr.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38801
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 35 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.15                                                                                                                                   $330.00
North MS Pediatrics                                      Last 4 digits of account number       9    6    4    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1573 Medical Park Cr.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38801
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                   $352.00
North MS Sports & Ortho                                  Last 4 digits of account number       6    5    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
450 E. President
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38801
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes
xxxx6571




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 36 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.17                                                                                                                                   $215.14
Regions Bank                                             Last 4 digits of account number       1    0    6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
934 S. Gloseter St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38801
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Overdraft Fees
Is the claim subject to offset?
     No
     Yes

  4.18                                                                                                                                   $301.00
Tupelo Light & Water                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 588
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38802
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Old Bill
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 37 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.19                                                                                                                                   $131.00
Tupelo Medical Group                                     Last 4 digits of account number       8    3    9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1265 Cliff Gookin Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tupelo                        MS      38801
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                 Unknown
Verizon Wireless                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 408
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Newark                        NJ      07101
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Contract/Lease
Is the claim subject to offset?
     No
     Yes
Cell phone contract




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 11
         Case 19-12786-SDM                 Doc 1        Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                       Document      Page 38 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.21                                                                                                                                 $3,254.00
Walmart/Synchrony Bank                                   Last 4 digits of account number      2 8        1    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2015
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Revolving Credit
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12
        Case 19-12786-SDM                  Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                              Desc Main
                                                      Document      Page 39 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Choctaw Co. DHS                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
583 W. Main St.                                             Line    2.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Ackerman                        MS      39735
City                            State   ZIP Code


Client Services                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3451 Harry S. Truman Blvd                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Saint Charles                   MO      63301
City                            State   ZIP Code


FCSI                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 3910                                                 Line   4.19 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Tupelo                          MS      38801
City                            State   ZIP Code


FCSI                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 3910                                                 Line   4.16 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Tupelo                          MS      38801
City                            State   ZIP Code


First Source Advantage                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 628                                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Buffalo                         NY      14240
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 13
       Case 19-12786-SDM              Doc 1     Filed 07/12/19 Entered 07/12/19 15:33:59                            Desc Main
                                               Document      Page 40 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                  Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Franklin Collection                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2978 West Jackson Street                            Line   4.18 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
P.O. Box 3910                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Tupelo                     MS      38801
City                       State   ZIP Code


Franklin Collection                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2978 West Jackson Street                            Line   4.16 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
P.O. Box 3910                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Tupelo                     MS      38801
City                       State   ZIP Code


IC System Inc.                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 64378                                        Line   4.11 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Saint Paul                 MN      55164
City                       State   ZIP Code


Joseph, Mann & Creed                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1270                                         Line   4.9 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Twinsburg                  OH      44087
City                       State   ZIP Code


Midland Credit Mgmt                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 301030                                       Line   4.10 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Los Angeles                CA      90030
City                       State   ZIP Code


Tupelo Svc. Finance                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1791                                         Line   4.14 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Tupelo                     MS      38802
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 14
       Case 19-12786-SDM              Doc 1     Filed 07/12/19 Entered 07/12/19 15:33:59                            Desc Main
                                               Document      Page 41 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                  Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Tupelo Svc. Finance                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1791                                         Line   4.12 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Tupelo                     MS      38802
City                       State   ZIP Code


US Attorney                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
900 Jefferson Ave                                   Line   4.7 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Oxford                     MS      38655
City                       State   ZIP Code


Wakefield & Associates                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 59003                                        Line   4.5 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                    Last 4 digits of account number
Knoxville                  TN      37950
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 15
      Case 19-12786-SDM                     Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                               Desc Main
                                                       Document      Page 42 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                      Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $58,235.55


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $58,235.55




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16
        Case 19-12786-SDM                   Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                 Desc Main
                                                       Document      Page 43 of 75

 Fill in this information to identify your case:
 Debtor 1             Jimmira               L                      Arterberry, Sr.
                      First Name            Middle Name            Last Name

 Debtor 2            Connie                 L                      Arterberry
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      DirectTV/ATT Verse                                                           Sattelite TV Contract
          Name                                                                         Contract to be ASSUMED
          Po Box 5014
          Number    Street



          Carol Stream                                 IL        60197
          City                                         State     ZIP Code

 2.2      Verizon Wireless                                                             Cell phone contract
          Name                                                                         Contract to be ASSUMED
          PO Box 408
          Number    Street



          Newark                                       NJ        07101
          City                                         State     ZIP Code




Official Form 106G                              Schedule G: Executory Contracts and Unexpired Leases                                               page 1
      Case 19-12786-SDM                   Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                 Desc Main
                                                     Document      Page 44 of 75

 Fill in this information to identify your case:
 Debtor 1            Jimmira             L                       Arterberry, Sr.
                     First Name          Middle Name             Last Name

 Debtor 2            Connie              L                       Arterberry
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                      page 1
        Case 19-12786-SDM                   Doc 1     Filed 07/12/19 Entered 07/12/19 15:33:59                                         Desc Main
                                                     Document      Page 45 of 75

 Fill in this information to identify your case:
     Debtor 1              Jimmira              L                      Arterberry, Sr.
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Connie               L                      Arterberry                               An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DIST. OF MISSISSIPPI
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Float/Lead                                         Therapist
      Include part-time, seasonal,
      or self-employed work.            Employer's name        VIP Cinema Seating                                 Communicare

      Occupation may include            Employer's address     101 Industrial Dr.                                 152 Hwy 7
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               New Albany                   MS       38652        Oxford                 MS      38655
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        5.5 years                                         3 weeks

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $3,466.67             $2,506.08
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $3,466.67             $2,506.08




Official Form 106I                                            Schedule I: Your Income                                                                page 1
      Case 19-12786-SDM                                Doc 1           Filed 07/12/19 Entered 07/12/19 15:33:59                                                 Desc Main
                                                                      Document      Page 46 of 75
Debtor 1        Jimmira L Arterberry, Sr.
Debtor 2        Connie L Arterberry                                                                                              Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $3,466.67       $2,506.08
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.           $1,065.01                $421.78
     5b. Mandatory contributions for retirement plans                                                       5b.               $0.00                $225.54
     5c. Voluntary contributions for retirement plans                                                       5c.               $0.00                  $0.00
     5d. Required repayments of retirement fund loans                                                       5d.               $0.00                  $0.00
     5e. Insurance                                                                                          5e.            $260.74                 $365.48
     5f. Domestic support obligations                                                                       5f.            $188.02                   $0.00
     5g. Union dues                                                                                         5g.               $0.00                  $0.00
     5h. Other deductions.
          Specify: Life Insurance / Life Ins.                                                               5h. +              $11.51               $27.58
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,525.28              $1,040.38
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $1,941.39              $1,465.70
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $1,941.39 +         $1,465.70 =                                                   $3,407.09
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $3,407.09
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
      Case 19-12786-SDM                Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                     Desc Main
                                                 Document      Page 47 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                     Case number (if known)
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                      Schedule I: Your Income                                            page 3
        Case 19-12786-SDM                  Doc 1         Filed 07/12/19 Entered 07/12/19 15:33:59                                  Desc Main
                                                        Document      Page 48 of 75

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Jimmira                L                      Arterberry, Sr.                     An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Connie                 L                      Arterberry
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DIST. OF MISSISSIPPI                                  MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Daughter                            15
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Son (does not contribute)           24
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                  Son                                 7
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                     $367.35
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
      Case 19-12786-SDM                   Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                    Desc Main
                                                     Document      Page 49 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                      Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.                    $200.00
6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $150.00
     6b. Water, sewer, garbage collection                                                           6b.                    $50.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $100.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                    $549.74
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                     $25.00
10. Personal care products and services                                                             10.                    $25.00
11. Medical and dental expenses                                                                     11.                    $75.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                    $90.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                  $150.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    2007 GMC Sierra                                           17a.                  $230.00
     17b.   Car payments for Vehicle 2    2010 Chevrolet Malibu                                     17b.                  $390.00
     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                          page 2
      Case 19-12786-SDM                   Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                           Desc Main
                                                    Document      Page 50 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                              Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: Son's expenses                                                                           21.    +        $1,000.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.            $3,402.09
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.            $3,402.09

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.            $3,407.09
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –        $3,402.09
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.               $5.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                               page 3
      Case 19-12786-SDM                                Doc 1           Filed 07/12/19 Entered 07/12/19 15:33:59                                                         Desc Main
                                                                      Document      Page 51 of 75

 Fill in this information to identify your case:
 Debtor 1                Jimmira                       L                             Arterberry, Sr.
                         First Name                    Middle Name                   Last Name

 Debtor 2            Connie                            L                             Arterberry
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                              $68,660.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $49,680.50
     1b. Copy line 62, Total personal property, from Schedule A/B....................................................................................................................................................


                                                                                                                                                                            $118,340.50
     1c. Copy line 63, Total of all property on Schedule A/B..............................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $69,709.77
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $58,235.55
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $127,945.32




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $3,407.09
     Copy your combined monthly income from line 12 of Schedule I..................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $3,402.09




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
      Case 19-12786-SDM                    Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                               Desc Main
                                                      Document      Page 52 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                          Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,545.11


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00


     9d. Student loans. (Copy line 6f.)                                                                               $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


     9g. Total.    Add lines 9a through 9f.                                                                           $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
      Case 19-12786-SDM                   Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                             Desc Main
                                                    Document      Page 53 of 75

 Fill in this information to identify your case:
 Debtor 1           Jimmira               L                  Arterberry, Sr.
                    First Name            Middle Name        Last Name

 Debtor 2            Connie               L                  Arterberry
 (Spouse, if filing) First Name           Middle Name        Last Name


 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                                Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X                                                       X
        Jimmira L Arterberry, Sr., Debtor 1                     Connie L Arterberry, Debtor 2

        Date 07/11/2019                                         Date 07/11/2019
             MM / DD / YYYY                                          MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                          page 1
      Case 19-12786-SDM                   Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                            Desc Main
                                                     Document      Page 54 of 75

 Fill in this information to identify your case:
 Debtor 1           Jimmira               L                     Arterberry, Sr.
                    First Name            Middle Name           Last Name

 Debtor 2            Connie               L                     Arterberry
 (Spouse, if filing) First Name           Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
        No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
      Case 19-12786-SDM                     Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                              Desc Main
                                                      Document      Page 55 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                       Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $25,643.00       Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $71,000.00       Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $69,646.00       Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
      Case 19-12786-SDM                      Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                        Document      Page 56 of 75
Debtor 1         Jimmira L Arterberry, Sr.
Debtor 2         Connie L Arterberry                                                         Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,225* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
      Case 19-12786-SDM                        Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                     Desc Main
                                                          Document      Page 57 of 75
Debtor 1         Jimmira L Arterberry, Sr.
Debtor 2         Connie L Arterberry                                                       Case number (if known)

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page 4
        Case 19-12786-SDM                    Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                               Desc Main
                                                       Document      Page 58 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                         Case number (if known)

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
The Law Office of Denvil F. Crowe                    Attorney Fees                                              or transfer was     payment
Person Who Was Paid                                                                                             made

346 N. Green St.                                                                                                                        $1,296.00
Number      Street

PO Box 1158

Tupelo                        MS       38802-1158
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
CIN Legal Data Services                              Credit Report                                              or transfer was     payment
Person Who Was Paid                                                                                             made

4540 Honeywell Court                                                                                                                     $58.00
Number      Street




Dayton                        OH       45424
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Abacus Credit Counseling                             Credit Counseling                                          or transfer was     payment
Person Who Was Paid                                                                                             made

17337 Ventura Blvd, Ste 226                                                                                                              $40.00
Number      Street




Encino                        CA       91316
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
      Case 19-12786-SDM                   Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                                Desc Main
                                                    Document      Page 59 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                       Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
      Case 19-12786-SDM                      Doc 1       Filed 07/12/19 Entered 07/12/19 15:33:59                             Desc Main
                                                        Document      Page 60 of 75
Debtor 1       Jimmira L Arterberry, Sr.
Debtor 2       Connie L Arterberry                                                             Case number (if known)

 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 7
       Case 19-12786-SDM                     Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                            Desc Main
                                                       Document      Page 61 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                         Case number (if known)

 Part 12:      Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X                                                          X
    Jimmira L Arterberry, Sr., Debtor 1                        Connie L Arterberry, Debtor 2

    Date     07/11/2019                                        Date     07/11/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                         Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                Declaration, and Signature (Official Form 119).




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
       Case 19-12786-SDM                   Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                              Desc Main
                                                     Document      Page 62 of 75

 Fill in this information to identify your case:
 Debtor 1              Jimmira            L                       Arterberry, Sr.
                       First Name         Middle Name             Last Name

 Debtor 2            Connie               L                       Arterberry
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DIST. OF MISSISSIPPI

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Bancorp South                                         Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2007 GMC Sierra (approx. 229,000                      Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        miles)
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Bancorp South Bank                                    Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    3 Bedroom/ 2 Bath Home on 1.5 Acres                   Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        East Heights Finance                                  Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2010 Chevrolet Malibu (approx.                        Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        296,000 miles)
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
      Case 19-12786-SDM                  Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                             Desc Main
                                                   Document      Page 63 of 75
Debtor 1     Jimmira L Arterberry, Sr.
Debtor 2     Connie L Arterberry                                                     Case number (if known)

    Identify the creditor and the property that is collateral      What do you intend to do with the            Did you claim the property
                                                                   property that secures a debt?                as exempt on Schedule C?
    Creditor's       Home Point Financial Corp.                         Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of   3 Bedroom/ 2 Bath Home on 1.5 Acres                Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                           Will this lease be assumed?

    Lessor's name:        DirectTV/ATT Verse                                                                       No
    Description of leased Sattelite TV Contract                                                                    Yes
    property:


    Lessor's name:        Verizon Wireless                                                                         No
    Description of leased Cell phone contract                                                                      Yes
    property:




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2
       Case 19-12786-SDM                  Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                         Desc Main
                                                    Document      Page 64 of 75
Debtor 1      Jimmira L Arterberry, Sr.
Debtor 2      Connie L Arterberry                                                      Case number (if known)

 Part 3:       Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
    personal property that is subject to an unexpired lease.

X                                                       X
    Jimmira L Arterberry, Sr., Debtor 1                     Connie L Arterberry, Debtor 2

    Date 07/11/2019                                         Date 07/11/2019
         MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                              page 3
          Case 19-12786-SDM             Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59                 Desc Main
                                                Document      Page 65 of 75




                                    UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF MISSISSIPPI

IN RE: Arterberry, Sr., Jimmira L                               CASE NO:
       Arterberry, Connie L                                     DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 7/12/2019, I did cause a copy of the following documents, described below,
Statement of Intention




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/12/2019
                                                          /s/ Denvil F. Crowe
                                                          Denvil F. Crowe 9345
                                                          The Law Office of Denvil F. Crowe
                                                          346 North Green St., P.O. Box 1158
                                                          Tupelo, MS 38802
                                                          662 844 7949
             Case 19-12786-SDM                Doc 1     Filed 07/12/19 Entered 07/12/19 15:33:59                        Desc Main
                                                       Document      Page 66 of 75




                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF MISSISSIPPI

 IN RE: Arterberry, Sr., Jimmira L                                      CASE NO:
        Arterberry, Connie L
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 7/12/2019, a copy of the following documents, described below,

Statement of Intention




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/12/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Denvil F. Crowe
                                                                            The Law Office of Denvil F. Crowe
                                                                            346 North Green St., P.O. Box 1158
                                                                            Tupelo, MS 38802
          Case 19-12786-SDM
PARTIES DESIGNATED AS "EXCLUDE" WERE Doc  1 Filed
                                     NOT SERVED     07/12/19
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 07/12/19 15:33:59      Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 67 of 75
BANCORP SOUTH                            BANCORP SOUTH BANK                       EAST HEIGHTS FINANCE
PO BOX 2520                              PO BOX 2520                              779 E MAIN ST
TUPELO MS 38803                          TUPELO MS 38803                          TUPELO MS 38804




HOME POINT FINANCIAL CORP
ATTN CORRESPONDENCE DEPT
11511 LUNA RD STE 200
DALLAS TX 75234
         Case 19-12786-SDM                                Doc 1           Filed 07/12/19 Entered 07/12/19 15:33:59                                                          Desc Main
                                                                         Document      Page 68 of 75

B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF MISSISSIPPI
                                                                  ABERDEEN DIVISION
In re Jimmira L Arterberry, Sr.                                                                                                     Case No.
      Connie L Arterberry
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $1,296.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $1,296.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     Case 19-12786-SDM              Doc 1      Filed 07/12/19 Entered 07/12/19 15:33:59                       Desc Main
                                              Document      Page 69 of 75

B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
   The court filing fee, postage, or any fees and charges related to credit and educational counseling as well as credit
   and asset reports. The representation in any reaffirmation hearing or negotiation of any reaffirmation agreement
   with any creditor(s). The representation in any dischargeability actions, judicial lien avoidances or relief from stay
   actions. The representation in any court action filed in conjunction with the Petition including, but not limited to,
   adversary proceedings such as dischargeability complaints, extraordinary motions, or abuse motions under 707
   (b) of the Bankruptcy Code or responding to an inquiry made by the U.S. Trustee's Office in connection with a
   determination of whether to make a motion to dismiss or deny discharge.




                                                          CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
  representation of the debtor(s) in this bankruptcy proceeding.


                   07/11/2019
                      Date                           Denvil F. Crowe                            Bar No. 9345
                                                     The Law Office of Denvil F. Crowe
                                                     346 North Green St.
                                                     P.O. Box 1158
                                                     Tupelo, MS 38802
                                                     Phone: (662) 844-7949 / Fax: (662) 680-4816




  Jimmira L Arterberry, Sr.                                       Connie L Arterberry
        Case 19-12786-SDM              Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59                   Desc Main
                                               Document      Page 70 of 75

                                       UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF MISSISSIPPI
                                               ABERDEEN DIVISION
  IN RE:   Jimmira L Arterberry, Sr.                                                CASE NO
           Connie L Arterberry
                                                                                   CHAPTER       7

                                       VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 7/11/2019                                           Signature
                                                                     Jimmira L Arterberry, Sr.



Date 7/11/2019                                           Signature
                                                                     Connie L Arterberry
Case 19-12786-SDM   Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59   Desc Main
                            Document      Page 71 of 75


                        Bancorp South
                        PO Box 2520
                        Tupelo, MS 38803



                        Bancorp South Bank
                        PO Box 2520
                        Tupelo, MS 38803



                        Bancorpsouth
                        Pob 3370
                        Tupelo, MS 38803



                        Belk/Synchrony Bank
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896


                        Choctaw Co. DHS
                        583 W. Main St.
                        Ackerman, MS 39735



                        Client Services
                        3451 Harry S. Truman Blvd
                        Saint Charles, MO 63301



                        Comcast/Xfinity
                        1701 JFK Boulevard
                        Philadelphia, PA 19103



                        Dermatology Clinic
                        724 Leigh Dr.
                        Columbus, MS 39705



                        DirectTV/ATT Verse
                        Po Box 5014
                        Carol Stream, IL 60197
Case 19-12786-SDM   Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59   Desc Main
                            Document      Page 72 of 75


                        East Heights Finance
                        779 E. Main St.
                        Tupelo, MS 38804



                        FCSI
                        PO Box 3910
                        Tupelo, MS 38801



                        FedLoan Servicing
                        Attn: Bankruptcy
                        PO Box 69184
                        Harrisburg, PA 17106


                        First Source Advantage
                        PO Box 628
                        Buffalo, NY 14240



                        Franklin Collection
                        2978 West Jackson Street
                        P.O. Box 3910
                        Tupelo, MS 38801


                        Gilmore Memorial RMC
                        1105 Earl Frye Blvd
                        Amory, MS 38821



                        Home Point Financial Corp.
                        Attn: Correspondence Dept.
                        11511 Luna Rd. Ste. 200
                        Dallas, TX 75234


                        Hughes Net
                        Po Box 3475
                        Toledo, OH 43607



                        IC System Inc.
                        PO Box 64378
                        Saint Paul, MN 55164
Case 19-12786-SDM   Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59   Desc Main
                            Document      Page 73 of 75


                        JCPenney/Synchrony Bank
                        Attn: Bankruptcy
                        PO Box 965064
                        Orlando, FL 32896


                        Joseph, Mann & Creed
                        PO Box 1270
                        Twinsburg, OH 44087



                        Kool Smiles
                        1090 Northchase Pkwy SE
                        Ste. 290
                        Marietta, GA 30067


                        Midland Credit Mgmt
                        PO Box 301030
                        Los Angeles, CA 90030



                        NMMC
                        PO Box 2240
                        Tupelo, MS 38804



                        North MS Allergy & Asthma Ctr.
                        PO Box 14000
                        Belfast, ME 04915



                        North MS Medical Clinics
                        103 Park Gate Dr.
                        Tupelo, MS 38801



                        North MS Pediatrics
                        1573 Medical Park Cr.
                        Tupelo, MS 38801



                        North MS Sports & Ortho
                        450 E. President
                        Tupelo, MS 38801
Case 19-12786-SDM   Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59   Desc Main
                            Document      Page 74 of 75


                        Office of U S Trustee
                        100 W Capitol St, Suite 706
                        Jackson MS 39269



                        Regions Bank
                        934 S. Gloseter St.
                        Tupelo, MS 38801



                        Stephanie Cork
                        Conyers GA




                        Tupelo Light & Water
                        P.O. Box 588
                        Tupelo, MS 38802



                        Tupelo Medical Group
                        1265 Cliff Gookin Blvd
                        Tupelo, MS 38801



                        Tupelo Svc. Finance
                        PO Box 1791
                        Tupelo, MS 38802



                        US Attorney
                        900 Jefferson Ave
                        Oxford, MS 38655



                        Verizon Wireless
                        PO Box 408
                        Newark, NJ 07101



                        Wakefield & Associates
                        PO Box 59003
                        Knoxville, TN 37950
Case 19-12786-SDM   Doc 1    Filed 07/12/19 Entered 07/12/19 15:33:59   Desc Main
                            Document      Page 75 of 75


                        Walmart/Synchrony Bank
                        Attn: Bankruptcy
                        PO Box 965060
                        Orlando, FL 32896
